Filed 5/20/21 P. v. Kruppe CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B305713

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. MA075130-01)
           v.

 MARY NOEL KRUPPE,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Kathleen Blanchard, Judge. Affirmed.
      Michael Tetreault, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Michael Katz,
Deputy Attorneys General, for Plaintiff and Respondent.

                           ______________________________
       Defendant and appellant Mary Noel Kruppe drove her car
while under the influence of alcohol, exceeded the speed limit,
crossed over the center line, and collided with another vehicle in
a head-on collision, killing the other driver. Kruppe was
convicted of second degree murder and gross vehicular
manslaughter. She appeals the murder conviction, arguing the
evidence was insufficient to establish the requisite mental state
of implied malice. We disagree and affirm.
                 PROCEDURAL BACKGROUND
       Defendant was charged by amended information with one
count of murder (Pen. Code, § 187) and one count of gross
vehicular manslaughter while intoxicated (Pen. Code, § 191.5,
subd. (a)).1 Defendant pleaded not guilty and proceeded to jury
trial. The jury found defendant guilty as charged.2 Defendant
was sentenced to 15 years to life in prison for the murder, with a
10-year term on the manslaughter stayed under section 654.
Defendant filed a timely notice of appeal.
                               FACTS
1.     The Accident
       The fatal collision occurred at approximately 7:00 p.m. on
November 15, 2018. Little is known of defendant’s activities


1    All further undesignated statutory references are to the
Penal Code.

2     The jury’s deliberation was brief. The jury retired to
commence deliberations at 2:23 p.m. At 4:18 p.m., the court went
back on the record. It had received a question from the jury and
conferred with counsel on the response. While putting the
planned response on the record, the court received a buzz that
the jury had reached its verdict, without having received the
answer to its question.



                                 2
leading up to the accident. Defendant is an elementary school
principal. On the day of the accident, defendant attended a
school district meeting which ended at 2:30 p.m. There is no
evidence as to where she went or what she did between the end of
the meeting and 7:00 p.m.
       That defendant drank alcohol during this time was not
disputed. To the contrary, the parties stipulated at trial that her
blood alcohol concentration, when tested two hours after the
collision, was 0.19, more than twice the legal limit. A criminalist
testified that defendant’s blood alcohol concentration at the time
of the collision was between 0.19 and 0.23. Given defendant’s
height and weight, a level of 0.19 correlates to 4.3 drinks in her
system.
       The collision occurred on a two-lane road with one lane in
each direction and a broken yellow line in the center.3 The speed
limit was 55 m.p.h. Defendant was driving southbound; the


3      An officer testified that a broken yellow line allows
motorists to cross the line to pass other traffic, taking in
consideration the speed limit and oncoming traffic. “[T]he easy
way of saying it, is you have to drive on the right side of the road.
The[] only intended actions you can do is to legally use it for
passing on a broken yellow. And then at any other time you have
to drive on the right side of the road.” He further explained,
“Legally pass means that if you’re going to pass, you have to take
into consideration the speed limit. So you come up on a slower
vehicle which is going under the speed limit, as long as there’s no
oncoming traffic and you’re not going to interfere with its
operation – another vehicle’s operation, you can legally go over
that line, pass that vehicle, then immediately move back over
into the correct lane of travel.” There was no evidence that
defendant was in fact trying to pass another vehicle when she
drove into the northbound lane.



                                  3
victim, Jessica Ordaz, was going north. Defendant drove her
Jeep into the northbound lane, causing a head-on collision with
Ordaz’s small car. Defendant’s Jeep overrode Ordaz’s car, flipped
and came to rest on its side.
       The airbag control module of defendant’s vehicle recorded
data from defendant’s driving immediately preceding the
collision. This data revealed the following: In the five seconds
leading up to the crash, defendant’s Jeep was driving at 68 to 69
m.p.h, 13 to 14 m.p.h. over the speed limit. She did not slow or
apply the brakes during this time. During the entirety of the five
seconds, defendant was steering to the left, to a slight degree; the
officer described it as “a slight constant left of steering input
throughout the whole recording period.” Defendant did not
correct the wheel straight or to the right during this time.
       Ordaz had been on a mobile phone call (using her Bluetooth
device) with her boyfriend. The accident happened suddenly.
Mid-conversation, Ordaz gasped, and the call disconnected.
       Ordaz died at the scene due to multiple traumatic injuries,
including a crushed chest and head injuries. Defendant was
taken to the hospital.
2.     Defendant Denies Drinking
       California Highway Patrol Officer Adrian Ayon interviewed
defendant at the hospital emergency room, approximately an
hour after the accident.
       Defendant admitted driving the Jeep. She claimed she had
not had anything to drink. Officer Ayon used a breath device to
perform a Preliminary Alcohol Screening Test on defendant. He
directed defendant to take a deep breath and blow continuously
into the device’s tube. Defendant blew for two seconds and
stopped. Officer Ayon told her that she needed to continue




                                 4
blowing. When defendant said that she could not, Officer Ayon
used a feature on the device to manually trap defendant’s breath.
Performing the test three times, he obtained preliminary blood
alcohol concentrations of 0.175, 0.156 and 0.152. Officer Ayon
arrested defendant. At 8:58 p.m., almost two hours after the
collision, a blood draw was performed for a blood alcohol test; this
resulted in the 0.19 reading noted above.
3.     Defendant’s Knowledge of the Dangers of Drinking
       and Driving
       As we shall discuss, the key issue on this appeal is
defendant’s mental state at the time of the accident – specifically
with respect to her subjective knowledge that she was engaging
in behavior that endangered the life of others. (People v. Watson
(1981) 30 Cal.3d 290, 296-297, 300 (Watson).)
       No evidence indicated that defendant had taken part in, for
example, any drinking and driving safety classes which
specifically discussed the hazards of driving while intoxicated.
(See, e.g., People v. Munoz (2019) 31 Cal.App.5th 143, 168.)
However, the prosecution elicited testimony which confirmed that
defendant possessed the common knowledge that driving drunk
can result in injury or death.4
       Specifically, as a school principal, defendant was the
coordinator of the school’s “Red Ribbon Week,” during which the
children were educated about the risks of drugs and alcohol. One

4     The Supreme Court in Watson held, “It also may be
presumed that defendant was aware of the hazards of driving
while intoxicated.” (Watson, supra, 30 Cal.3d, at p. 300.)
Common sense tells us that the force of this uncontrovertable
proposition has grown exponentially in the 40 years since Watson
was filed.




                                 5
teacher specifically testified that there was “talk about the
dangers of driving while drinking.”
4.    Defendant’s Practice of Driving After Consuming
      Alcohol
      Another teacher at the school, Ann Fife, was friends with
defendant. Fife and defendant had dinner out five or more times;
they would drink alcohol when they went out, although never to
excess. Fife described defendant as being “under the influence of
alcohol,” during their dinners but by that she meant that
defendant had consumed one or more alcoholic drinks.
Sometimes defendant had only one. Defendant and Fife’s
drinking never reached the point of stumbling, slurring their
speech, or “getting hammered.” When they would go out, Fife
would leave her car at home and take an Uber. She used this
mode of transportation specifically because she did not want to
drink and drive. Defendant, however, typically drove herself to
the restaurant and would drive home after drinking. On at least
one occasion and “probably” more, Fife suggested that defendant
take an Uber home when they had plans to go out and drink.
Defendant declined, explaining, “You know where I live. It’s like
$30.” Defendant continued to drive her own car home after
drinking.
                            DISCUSSION
1.    Standard of Review
      “ ‘In reviewing a claim for sufficiency of the evidence, we
must determine whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime or special
circumstance beyond a reasonable doubt. We review the entire
record in the light most favorable to the judgment below to




                                 6
determine whether it discloses sufficient evidence—that is,
evidence that is reasonable, credible, and of solid value—
supporting the decision, and not whether the evidence proves
guilt beyond a reasonable doubt. [Citation.] We neither reweigh
the evidence nor reevaluate the credibility of witnesses.
[Citation.] We presume in support of the judgment the existence
of every fact the jury reasonably could deduce from the evidence.
[Citation.] If the circumstances reasonably justify the findings
made by the trier of fact, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding.’ [Citation.]”5
(People v. Mohamed (2011) 201 Cal.App.4th 515, 521.)
2.      Law of “Watson” Murder
        In Watson, the California Supreme Court rejected the
argument that a death caused by driving while intoxicated could
be prosecuted only as vehicular manslaughter. The court
concluded that the crime could also be charged as murder if the
facts supported a finding of implied malice. (Watson, supra,
30 Cal.3d at p. 294.) The court explained that implied malice
occurs “when a person, knowing that his conduct endangers the
life of another, nonetheless acts deliberately with conscious
disregard for life. [Citations.]” (Id. at p. 296.) This implies a
“subjective awareness of a higher degree of risk than does gross
negligence, and involves an element of wantonness which is
absent in gross negligence. [Citations.]” (Ibid.) A finding of
implied malice depends on a determination “that the defendant


5      In her opening brief, defendant notes that cases have
affirmed convictions when there is “truly overwhelming evidence”
of intent. To the extent defendant is suggesting the standard on
appeal requires overwhelming evidence, we disagree.



                                7
actually appreciated the risk involved, i.e., a subjective standard.
[Citation.]” (Id. at pp. 296-297.) The mental state for implied-
malice second degree murder “requires a defendant’s awareness
of engaging in conduct that endangers the life of another—no
more, and no less.” (People v. Knoller (2007) 41 Cal.4th 139, 143
[issue arose in a non-vehicular case].)
      A number of cases have upheld convictions for so-called
Watson murder against challenges for sufficiency of the
evidence.6 Watson did not expressly set forth a test for analyzing


6      Watson itself was a preconviction appeal after a
preliminary hearing. The trial court granted a pretrial motion to
set aside the murder counts (§ 995), and the prosecution
appealed. (Watson, supra, 30 Cal.3d at p. 294.) The Supreme
Court concluded that the evidence at the preliminary hearing
was sufficient to support the charges of murder. (Id. at p. 300.)
The court added, however, “We do not suggest that the foregoing
facts conclusively demonstrate implied malice, or that the
evidence necessarily is sufficient to convict defendant of second
degree murder. On the contrary, it may be difficult for the
prosecution to carry its burden of establishing implied malice to
the moral certainty necessary for a conviction. Moreover, we
neither contemplate nor encourage the routine charging of second
degree murder in vehicular homicide cases. We merely
determine that the evidence before us is sufficient to uphold the
second degree murder counts in the information, and to permit
the prosecution to prove, if it can, the elements of second degree
murder.” (Id. at p. 301.) Defendant interprets this language as a
Supreme Court holding that the evidence in Watson was “not
enough for the Court to state that implied malice clearly existed.”
We do not infer from the Court’s opinion that the evidence was
borderline insufficient; we instead infer simply a caution that the
Court was not prejudging a matter following a preliminary
hearing and not yet tried under the applicable burden of proof.



                                 8
the sufficiency of the evidence of implied malice. Indeed, the
opinion has been read as “deliberately declining to prescribe a
formula for analysis of vehicular homicide cases, instead
requiring a case-by-case approach.” (People v. Olivas (1985)
172 Cal.App.3d 984, 989 (Olivas) [affirming conviction for second
degree murder while driving under the influence of PCP].) In
this void, appellate courts have collected cases which have
affirmed Watson murder convictions, and identified factors which
have been significant to their conclusions. Specifically, “courts
have identified factors relevant for upholding a murder conviction
based on drunk driving: ‘(1) a blood alcohol level above the .08
percent legal limit; (2) a predrinking intent to drive;
(3) knowledge of the hazards of driving while intoxicated; and (4)
highly dangerous driving.’ [Citation.]” (People v. Batchelor
(2014) 229 Cal.App.4th 1102, 1114 (Batchelor), disapproved on
other grounds in People v. Hicks (2017) 4 Cal.5th 203, 214, fn. 3.)
But, while all of those factors were present in Watson, “ ‘nowhere
does the opinion in Watson state that all of the factors present in
that case are necessary to a finding of second degree murder.’ ”
(People v. Wolfe (2018) 20 Cal.App.5th 673, 683 (Wolfe).) In short,
these factors are useful for analysis, but the determination of
implied malice is to be decided in light of all circumstances.
(People v. Moore (2010) 187 Cal.App.4th 937, 942.)
3.    There Is Sufficient Evidence of Implied Malice
      On appeal, defendant’s sufficiency of the evidence
argument focuses on the subjective element of implied malice.
Specifically, she argues that there is insufficient evidence –
particularly when reviewed in terms of the four factors itemized
above – that she had the subjective knowledge that she engaged




                                9
in conduct that was dangerous to human life. We consider the
four factors, then review the totality of the circumstances.
       A.    Factor 1: A Blood Alcohol Level Above Legal Limit
       The first factor is a blood alcohol level above the 0.08 legal
limit. Defendant concedes that there was evidence of this factor.
We observe the evidence was not simply that defendant’s blood
alcohol concentration exceeded the legal limit: at the time of the
accident it was between 0.19 and 0.23 – or from two-and-a-half to
three times the legal limit. Defendant was not someone who had
a drink or two and marginally exceeded the legal limit; the
undisputed expert testimony was that defendant consumed in
excess of four drinks and was well over the legal limit.
       B.    Factor 2: A Predrinking Intent to Drive
       There is no direct evidence that defendant possessed a
predrinking intent to drive on the day of the collision. This is
largely due to the absence of evidence of defendant’s conduct in
the hours leading up to the accident. There is circumstantial
evidence of a predrinking intent to drive – defendant had
previously demonstrated that very intent, and had declined
opportunities to change her mindset. She drove her own car to
dinners with Fife, planning to drive home, knowing that she
would drink. Even after Fife suggested that defendant call an
Uber to take her home, defendant demurred, citing the cost. Her
practice of often driving after drinking allowed a jury to conclude
that her intent was the same on the day of the crash.
       C.    Factor 3: Knowledge of the Hazards of Driving While
             Intoxicated
       Defendant makes much of the fact that, although Fife
suggested she take an Uber when they drink, she did not
specifically alert defendant to the risk that defendant could kill




                                 10
someone if she drove drunk. Similarly, while one of the teachers
talked about the dangers of drinking and driving as part of Red
Ribbon Week, defendant notes that this was not part of the
established program and there is no evidence that she was aware
of this in her role as high-level coordinator of the program. From
this, she argues there is insufficient evidence that she was aware
of the specific risk of death from driving while intoxicated.
       Preliminarily, this factor is described in caselaw as
“knowledge of the hazards of driving while intoxicated,”
(Batchelor, supra, 229 Cal.App.4th at p. 1114) not “knowledge of
the risk of killing someone while driving while intoxicated.”
Although implied malice only exists when a person has a
subjective knowledge of the risk of death, none of the Watson
factors alone requires that appreciation. The “knowledge of the
hazards of driving while intoxicated” is but one factor for the jury
to consider in determining whether defendant was aware of the
risk of death. (See Moore, supra, 187 Cal.App.4th at p. 943
[defendant’s prior DUI conviction was relevant “regardless of the
content of any class he was ordered to attend. The jury could
reasonably conclude that his prior conviction put him on notice of
the consequences of driving with extreme recklessness.”].)
       Turning to the evidence, we conclude that the jury could
have reasonably inferred that defendant did, in fact, possess the
common knowledge of the hazards of driving while intoxicated.
Defendant’s coordination of the elementary school’s participation
in Red Ribbon Week meant she had general awareness of the
risks presented by drugs and alcohol; educating the students
about these risks was the entire purpose of the program. The
most reasonable inference from Fife’s suggestion to defendant
that she take an Uber after they had been drinking after dinner




                                 11
was that she was alerting defendant to the dangers of drinking.
Additionally, when defendant was questioned after the accident,
she lied about drinking and tried to defeat the Preliminary
Alcohol Screening Test by blowing inadequate breaths –
demonstrating that she well knew that she should not, in fact,
have been driving drunk.
       D.    Factor Four: Highly Dangerous Driving
       Defendant engaged in highly dangerous driving, as the
recorded data from her vehicle demonstrates. For the five
seconds prior to the collision, she was steering to the left, into
oncoming traffic, at a speed 13 to 14 m.p.h. over the legal limit.
On appeal, defendant suggests that her driving was not highly
dangerous because the evidence showed that she “turned in a
manner that is consistent with an attempt to overtake and pass a
vehicle in her lane,” and that “the road was marked to allow this
kind of maneuver.” First of all, there was no evidence that
defendant was attempting to pass, or that there even was a
vehicle ahead of her in her lane. As her counsel described it in
closing argument to the jury, “all we have is she apparently
drifted over and had the accident.”7 In any event, the road was
marked to allow safe passing – only if it could be done without
exceeding the speed limit and without interfering with opposing
traffic.
       In Wolfe, the defendant, while driving intoxicated, “failed to
negotiate a curve” and veered into a bike lane, killing a
pedestrian. (Wolfe, supra, 20 Cal.App.5th at p. 679.) In response


7     We observe that the evidence showed at least five seconds
of gently steering to the left – not a move into the opposing lane
followed by a correction to straight, as one would expect if
defendant were attempting to pass another vehicle.



                                 12
to Wolfe’s appellate argument that there was no evidence of
highly dangerous driving, the Court of Appeal responded, “[A]t a
minimum, the evidence reasonably showed that Wolfe was
unable to keep her vehicle within her designated traffic lane due
to her intoxication. A jury could reasonably conclude that this
inability to stay in a lane does, in fact, qualify as ‘highly
dangerous’ driving, particularly given the dangerous
consequences, as unfortunately demonstrated by [the
pedestrian’s] death.” (Id. at p. 684.) The same is true here. The
jury could reasonably have concluded that defendant’s inability to
keep her vehicle in her designated traffic lane, at the time she
was exceeding the speed limit, does, in fact, qualify as highly
dangerous, particularly given the resulting head-on collision.
       E.     Totality of the Circumstances
       While we conclude there was some evidence of all four of
the factors identified in the case law, we emphasize that Watson
does not condition an appellate affirmance on a jury finding that
each factor was present or present in any particular combination.
Our test is limited to whether, under the totality of the
circumstances, the jury could have concluded defendant
possessed the requisite mental state – specifically, that she
possessed a subjective awareness that her conduct endangered
the life of another.
       This is a close case. In many appeals affirming Watson
murder convictions, there is overwhelming evidence of the
defendant’s conduct leading up to a collision that clearly
demonstrates subjective awareness – such as evidence that the
defendant recklessly drove impaired for some time prior the
accident. (E.g., Olivas, supra, 172 Cal.App.3d at pp. 986, 988 [the
defendant led police on a high-speed chase covering nearly two




                                13
miles, during which he ran four stop signs and three red lights,
hit a stopped car, and narrowly missed colliding with two others
– all of which was sufficient to apprise him of the risk he was
creating].) In others, a drunk defendant was told by others that
he was too impaired to drive, the defendant responded
aggressively and drove anyway. (See People v. Ferguson (2011)
194 Cal.App.4th 1070, 1076-1078 [multiple people advised the
defendant not to drive and even took his keys from him; the
defendant took them back by threatening force].) Here, we have
no evidence of defendant’s conduct between the end of the district
meeting and the five seconds prior to the accident – although her
very high blood alcohol level establishes that she had quite a few
drinks during this time.
       Our task is not comparative. Even if the conduct here was
less dangerous than the cases we have cited – a point we do not
make – what matters is the evidence is legally sufficient. If we
were to undertake a comparison, the present facts are most
similar to those of Batchelor. There, Batchelor, who was driving
with a blood alcohol concentration between 0.13 and 0.24 – there
were contrasting expert opinions –, drove toward a sharp curve at
high speed. The curve had a posted speed limit of 40 m.p.h.;
Batchelor’s speed was between 50 and 57 m.p.h. Unable to
negotiate the curve, the car struck a traffic island and crashed
into a tree, killing his passenger. Batchelor never stepped on the
brakes. (Batchelor, supra, 229 Cal.App.4th at pp. 1105-1107.)
Although Batchelor had suffered a previous conviction for driving
under the influence and completed a first offender drinking
program, he testified that nobody ever told him that a possible
consequence of drinking and driving was killing someone. (Id. at
p. 1107.) The blood alcohol concentration, speed in excess of the




                               14
limit, and failure to employ his brakes to slow the car when a
collision was imminent are all nearly identical to this case. While
defendant, unlike Batchelor, did not have a prior conviction or
participation in a first offender driving program, she had actually
coordinated a program to educate children on the dangers of
drugs and alcohol. And, defendant’s friend had repeatedly
reminded her of the option of taking an Uber when she was
drinking. The evidence was held sufficient in Batchelor. It is
likewise sufficient here.
                           DISPOSITION
       The judgment is affirmed.



                                          RUBIN, P. J.
WE CONCUR:



                  BAKER, J.



                  MOOR, J.




                                15